Citation Nr: 1519565	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  10-22 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence was received with respect to the claim for service connection for a right knee disability.

2. Entitlement to service connection for a right knee disability, to include as secondary to the left ankle disability.

3. Entitlement to service connection for a left knee disability, to include as secondary to the left and right ankle disabilities.

4. Entitlement to service connection for a left shoulder disability, to include as secondary to the left and right ankle disabilities.

5. Entitlement to a rating in excess of 20 percent for mechanical back pain (low back).

6. Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to January 2000 and from February 2002 to March 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The issues of service connection for left shoulder disability, increased rating for the low back, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for a right knee disability was denied in a March 2003 rating decision; the Veteran was notified of his appellate rights but did not appeal and no new and material evidence was received within one year of that decision.  New evidence pertaining to an unestablished fact necessary to prove the claim has been received since the denial.

2. The evidence does not show that the current right knee disability is related to service or has been caused or aggravated by the service-connected left and right ankle disabilities.

3. The evidence does not show that the current left knee disability is related to service or that it has been caused or aggravated by the service-connected left and right ankle disabilities.


CONCLUSIONS OF LAW

1. The March 2003 RO denial of service connection for a right knee disability became final, and new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2014).

2. The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131 (West 2024); 38 C.F.R. § 3.303 (2014).

3. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131 (West 2024); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In July 2007 prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA. These letters explained the criteria for service connection and how ratings and effective dates would be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent medical records have been obtained and considered.  The Veteran has not identified any records not associated with the claims file.  VA provided an examination and opinions for the Veteran's disability claims in February 2010 and April 2010.  There is no indication or assertion that these examinations were inadequate for the claims decided herein.  To the contrary, they provided thorough rationale for conclusions with consideration of all pertinent evidence.  The Board has carefully reviewed the record and determines there is no additional development required.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. New and material evidence

Where a claim has been finally adjudicated, new and material evidence is required in order to reopen the previously denied claim.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a); see also Wakeford v. Brown, 8 Vet. App. 239-40 (1995).  New evidence is that which was not previously submitted to agency decision makers.  Material evidence is that which by itself, or when considered with previous evidence of record, relates to an unestablished fact that is necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

For the purpose of reopening, evidence received is generally presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in March 2003 denying the Veteran's claim of service connection for a right knee disability.  The RO found no evidence that the Veteran's right knee could be connected to in-service incurrence or the left ankle disability.  The Veteran was notified of his appellate rights, but he did not appeal his right knee claim, contact the VA, or provide new evidence for that claim until more than one year after the decision.  Therefore, the March 2003 rating decision became final.  See 38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.104.

The evidence at the time of the March 2003 denial included the Veteran's claim, service records, treatment records, and a VA examination.  The medical evidence did not show an objective diagnosis, other than pain from arthrosis.  The Veteran was service-connected for a left ankle disability.  Since the last final denial of service connection for a right knee disability, VA obtained a new examination with a nexus opinion.  The February 2010 examiner diagnosed bilateral patellofemoral syndrome.  This evidence was not previously reviewed by agency decision makers and addresses unestablished facts necessary to prove the claim.  Specifically, the examiner's opinion addresses the question of a relationship between the current right knee diagnosis and service-connected left and right ankle disabilities.  As new and material evidence has been received with respect to the claim for a right knee disability, the claim is reopened.  See 38 U.S.C.A. §5108; 38 C.F.R. §3.156(a).

III. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to determine the etiology of disabilities of the musculoskeletal systems as this requires specialized medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds his statements credible as they are detailed and consistent.

Following a review of the record, the Board concludes that the criteria for service connection for left and right knees have not been met.  See 38 C.F.R. § 3.303.

The evidence shows current left and right knee disabilities.  The VA examiner in February 2010 diagnosed the knees with bilateral patellofemoral syndrome.  VA treatment records also show treatment for pain, although generally not an independently recognized disability.  See Sanchez-Benitez v. Principi, 13 Vet.App. 282, 285 (1999).

The evidence does not show an in-service incurrence to the right knee or left knee that resulted in disability.  Service treatment records are silent for complaints of or treatment for the right knee.  Service treatment in April 1996 notes complaints of left knee pain with mild crepitus in the bilateral knees.  The diagnosis was left knee contusion.  There is no further treatment or note of any left knee problems in service.  The December 1999 separation examination found normal lower extremities.  Moreover, there is no evidence of chronicity to service; diagnostic studies in February 2007 and February 2010 found no bone or joint abnormalities and unremarkable knees.  Thus, the weight of the evidence indicates that the in-service episode of left knee treatment was acute and transitory, resolving without residual prior to separation.  Indeed, the Veteran has also not reported in-service injury or disease to his knees or asserted that his knee disabilities are related to service.  

Instead, the Veteran asserts that his knee disabilities are related to his service-connected left and right ankles.  In an August 2002 statement to VA and at a November 2002 examination, the Veteran reported that he favored his left ankle, which affected his gait.  The VA examiner in April 2010 concluded that the left and right knee disabilities were less likely than not secondary to the service-connected ankle disability.  The examiner found no injury to consider a link between the Veteran's knees and any service-connected disability and the ankle would not cause any distant arthritis.  Further, medical literature does not link abnormal gait to patellofemoral condition.    

The Veteran is not competent to determine the cause of his knee disabilities; thus, the examiner's opinion is more probative on this point.  See Jandreau, 492 F.3d at 1377.  The benefit of the doubt doctrine has been applied, but the preponderance of the evidence shows no in-service incurrence that could cause the knee disabilities or a causal connection between the knees and service-connected disabilities.  As such, service connection is not warranted for the left and right knees.  38 C.F.R. § 3.303.            


ORDER

New and material evidence having been received, the petition to reopen the claim for service connection for a right knee disability is granted.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.




REMAND

The February 2010 VA examiner diagnosed separation of the acromio clavicular (AC) joint in the left shoulder.  April 2012 VA treatment also notes AC separation from previous trauma.  In his substantive appeal, a June 2011 statement, and in VA treatment, the Veteran reported separating his shoulder after a fall around 2001, which was due to his left ankle disability.  VA treatment records from 2002 note instability associated with the left ankle.  The VA medical opinion did not discuss the possibility of the left shoulder disability as a fall-related injury.  An addendum opinion is needed.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The October 2010 VA spine examination was less thorough because the examiner found that the Veteran's low back symptoms were due to his work and not to his service-connected disability.  As service connection has already been granted, this finding is of little importance.  The Board notes that when it is not medically possible to distinguish between the effects of service-connected and non-service connected disabilities, the reasonable doubt doctrine mandates that all symptoms be attributed to a service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Further, in January 2012 treatment the Veteran reported flare-ups in pain with bending and his construction job.  An additional examination would be helpful to determine his full level of disability.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The claim for TDIU is inexplicably intertwined with the claim for an increased rating for the low back disability and also remanded.    

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to the February 2010 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the Veteran's left shoulder.  The examiner should address the following:

a. Is the left shoulder AC separation at least as likely as not related to a fall due to the service-connected left ankle disability?  The evidence shows separation of the AC joint first documented in February 2010.  The Veteran reported falling because of his left ankle instability and injuring his left shoulder around 2001.  

Consider all relevant lay and medical evidence and provide rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, explain why, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

2. Schedule the Veteran for a VA examination for his low back and forward the claims file.  The examiner should complete all appropriate testing needed to address the following: 

a. Range of motion testing should be conducted on the low back, and the examiner should note the point at which the Veteran experiences pain, if applicable.  The examiner should also state whether there is any additional loss of function upon repetitive movement, due to factors such as pain, weakness, fatigability, and loss of endurance.  If so, the examiner should indicate the extent of such loss of function, in degrees.  The Veteran reported flare-ups in symptoms, particularly when bending over at work; the examiner should estimate any additional functional loss during flare-ups, expressed in degrees.  If flare ups are not reported at the next examination, the examiner must still estimate the functional impact of those reported in January 2012.

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


